Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 1 of 61




                 Exhibit 1
  Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 2 of 61




                       BlackRock CTIs in CTI Plan Class


1. Active Stock Fund E;
2. EAFE Equity Index Fund (A/K/A BlackRock EAFE A Multi-Country Portfolio);
3. BlackRock MSCI Canada Small Cap Equity Index Fund;
4. BlackRock MSCI EAFE Small Cap Equity Index Fund;
5. BlackRock MSCI U.S. Real Estate Index Fund E;
6. Developed ex-US Real Estate Index Fund;
7. EAFE Equity Index Fund F;
8. Emerging Markets Equity Index Master Fund;
9. Equity Index Fund;
10. Extended Equity Market Fund;
11. Intermediate Government Bond Index Fund;
12. Intermediate Term Credit Bond Index Fund;
13. Long Term Credit Bond Index Fund;
14. Long Term Government Bond Index Fund;
15. MSCI Equity Index Fund - Canada;
16. MSCI Equity Index Fund - Mexico;
17. MSCI Equity Index Fund - S. Korea;
18. MSCI Equity Index Fund - Turkey;
19. MSCI Equity Index Fund B - China;
20. MSCI Equity Index Fund B - Czech Republic;
21. MSCI Equity Index Fund B - Hungary;
22. MSCI Equity Index Fund B - Malaysia;
23. MSCI Equity Index Fund B - Poland;
24. MSCI Equity Index Fund B - Russia;
25. MSCI Equity Index Fund B - South Africa;
26. MSCI Equity Index Fund B - Taiwan;
27. MSCI Equity Index Fund B - Thailand;
28. Russell 1000 Index Fund;
29. Russell 2000 Index Fund;
30. U.S. Treasury Inflation Protected Securities Fund E.
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 3 of 61




                 Exhibit 2
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 4 of 61
                                 Lauren Slayton


                                                                        Page 1

1                     UNITED STATES DISTRICT COURT
2                   NORTHERN DISTRICT OF CALIFORNIA
3
4    Charles Baird and Lauren
     Slayton, individually, and on
5    behalf of all others similarly
     situated, and on behalf of the
6    BlackRock Retirement Savings
     Plan,
7
                    Plaintiffs,
8
         vs.                                 CASE NO. 17-cv-01892-HSG
 9
10   BlackRock Institutional Trust
     Company, N.A., et. al.,
11
               Defendants.
12   _____________________________/
13
14             VIDEOTAPED DEPOSITION OF LAUREN SLAYTON
15                     San Francisco, California
16                    Tuesday, November 6, 2018
17
18
19
20
21
22   Reported by:
     LORI STOKES
23                      Veritext Legal Solutions
                            Mid-Atlantic Region
                       1250 Eye Street NW - Suite 350
24                         Washington, D.C. 20005
25

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 5 of 61
                                 Lauren Slayton


                                                                      Page 11

1                                  EXAMINATION
2    BY MR. McCARTHY:
3           Q       Good morning, Ms. Slayton.                Can you
4    please state and spell your name for the record.
5           A       Yes.     My name is Lauren Elizabeth
6    Slayton, L-A-U-R-E-N, E-L-I-Z-A-B-E-T-H,
7    S-L-A-Y-T-O-N.
8           Q       Thank you.        Have you ever had your
9    deposition taken before?
10          A       No.
11          Q       Okay.     Do you understand the rules of
12   this deposition?
13          A       I believe so.
14          Q       I'm going to just go over some of the
15   general rules.
16                  As you are probably aware, you are under
17   oath, so your testimony here is the same as though
18   you were testifying in court.
19                  The way that this generally works is that
20   I'll ask you a question, your counsel may voice an
21   objection, and then you'll be expected to answer
22   the question, and then the court reporter will take
23   it down.
24                  For every question that I ask, we need a
25   verbal response, so no head shaking or things like

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 6 of 61
                                 Lauren Slayton


                                                                      Page 17

1    other plans -- or I haven't -- that's it.
2           Q       Okay.     The -- you're a participant in the
3    BlackRock retirement savings plan?
4           A       Yep.
5           Q       For purposes of this deposition, I'm
6    simply going to refer to that as "the Plan" for
7    convenience.          If there's any ambiguity, please let
8    me know.
9           A       Okay.
10          Q       Are you a former BlackRock employee?
11          A       Yes.
12          Q       Okay.     And that's how you came to
13   participate in the Plan?
14          A       Yes.
15          Q       Okay.     So just to clarify your previous
16   testimony, you're not a participant in any other
17   401(k) plan?
18          A       No.
19          Q       Okay.     Do you have any Roth or
20   traditional IRAs?
21          A       No.
22          Q       SEP IRAs or any other type of IRA?
23          A       No.
24          Q       Does -- who is your current employer?
25          A       It's called The Dancing Cat.

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 7 of 61
                                 Lauren Slayton


                                                                      Page 21

1    aside your communication with your counsel and
2    separate from whatever work your counsel may have
3    done in this case to investigate, have you,
4    yourself, done anything to investigate the features
5    of the BlackRock plan?
6           A       No.
7           Q       Okay.     What do you think that this
8    litigation is about?
9           A       My understanding is that there may have
10   been some mismanagement on BlackRock's account of
11   the Plan that I'm invested in -- or the BlackRock
12   plan, as you said, in regards to the fees being
13   charged to the participants in the Plan.
14          Q       And what is -- what kind of mismanagement
15   do you think has happened?
16          A       The fees that are being charged to the
17   participants are higher than what they need to be.
18          Q       Which fees?
19          A       The -- I can't say, specifically.
20          Q       Okay.     Other than the fees being higher
21   than what they need to be, what else do you think
22   that this litigation is about?
23          A       That BlackRock has a responsibility to do
24   what's in the best interest of any of the
25   participants in their plans or -- and that they are

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 8 of 61
                                 Lauren Slayton


                                                                      Page 24

1           Q       Okay.     Do you know if the -- what the
2    claims are with regard to the participants in the
3    BlackRock plan?
4                   MS. WASOW:        Objection.        Calls for legal
5    testimony.
6                   You can go ahead.
7                   THE WITNESS:         Sorry, can you repeat the
8    question?
9    BY MR. McCARTHY:
10          Q       Do you know what the claims are for --
11   that are being raised on behalf of the class of
12   participants in the BlackRock plan?
13          A       That the -- that BlackRock has a
14   responsibility -- go ahead.
15          Q       I didn't mean to interrupt.                 This is
16   actually one of these situations where I want to --
17   before you answer the next logical question, I want
18   to set it up for you correctly.
19                  So is the answer, yes, you have an
20   understanding?
21          A       I believe so.
22          Q       Okay.     What is your understanding of what
23   those -- that class claim is?
24          A       That BlackRock has a responsibility to do
25   what's in the best interest of the participants in

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 9 of 61
                                 Lauren Slayton


                                                                      Page 25

1    the Plan, and they are not doing what's in the best
2    interest of the participants.
3           Q       And that's in relation to the excessive
4    fees that you mentioned earlier today?
5           A       Yes.
6           Q       Okay.     Do you know what the other class
7    is that is alleged in the complaint?
8           A       I can't -- I don't understand.
9           Q       Okay.     Do you understand that there are
10   two classes of plaintiffs that are identified in
11   the complaint?
12          A       Yes.
13          Q       And one class is a -- would consist of
14   BlackRock employees or former employees that are
15   participating in the Plan, the BlackRock plan.
16          A       Right.
17          Q       Do you know what the other plan is -- the
18   other class is, sorry?
19          A       Are people who are invested and have the
20   CTI investments with BlackRock.
21          Q       Okay.     What are CTI investments?
22          A       Collective trust investments.                  I can't be
23   more specific than that.
24          Q       Okay.     So who would be members of that
25   class?

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 10 of 61
                                 Lauren Slayton


                                                                       Page 65

1            Q       Okay.     Uhm -- okay.
2                    So I believe your earlier testimony was
3    that you were a participant in the BlackRock 401(k)
4    plan?
5            A       Yes.
6            Q       Okay.     When did you start participating
7    in that plan?
8            A       BlackRock acquired iShares where I worked
9    for BGI in -- I believe in 2011 and maybe 2010.
10   Actually, I can't recall when the acquisition
11   happened.
12                   And I was opted into the BlackRock
13   retirement plan.
14           Q       Did you have -- were you participating in
15   the BGI retirement plan?
16           A       Yes.
17           Q       Okay.     How long have you been
18   participating in the BGI retirement plan?
19           A       Since, I believe, the beginning of my
20   employment there.            I can't recall.
21           Q       Do you recall approximately how much you
22   contributed to the BGI retirement plan while you
23   were there?
24           A       I do not recall.
25           Q       Okay.     What -- do you remember anything

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 11 of 61
                                 Lauren Slayton


                                                                      Page 73

1           Q       Okay.     So if you were to go through these
2    documents, you would see that for, I think, the
3    entire time of your employment at BlackRock and for
4    some time afterwards, the -- your investment was in
5    the BlackRock LifePath 2050 Index Fund.
6           A       Yes.
7           Q       Okay.     And I believe your testimony was
8    that this was the default option?
9           A       I don't recall.
10          Q       Okay.     But you don't recall specifically
11   choosing this option?
12          A       Correct.
13          Q       Okay.     At the time that you were employed
14   at BlackRock, do you recall being aware that other
15   investment options were offered by the Plan?
16          A       I don't recall.
17          Q       Okay.     And I think your testimony was
18   right.     This is your testimony, but I'm not sure,
19   so think about it carefully.
20                  Do you recall considering whether you
21   should invest in any other investment option during
22   your employment?
23          A       I don't recall.
24          Q       Okay.     So did anything influence your
25   decision to be invested in the -- this particular

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 12 of 61
                                 Lauren Slayton


                                                                       Page 86

1    BY MR. McCARTHY:
2            Q       You are aware of that?
3            A       Yes.
4            Q       Okay.     And that doesn't change your
5    testimony about whether BlackRock charged
6    unreasonable fees in regard to that fund?
7            A       No.
8                    MS. WASOW:        It's all right.           You can
9    answer.
10                   MR. McCARTHY:         You can interpose an
11   objection, if you'd like.
12                   MS. WASOW:        Object to the form.
13                   You can answer.
14                   MR. McCARTHY:         Okay.
15   BY MR. McCARTHY:
16           Q       When did you leave BlackRock?
17           A       In March of 2012.
18           Q       Okay.     But you continue to participate in
19   the Plan; is that correct?
20           A       Yes.
21           Q       Okay.     Have you ever changed the
22   investment option that you're selected in for the
23   Plan?
24           A       No.
25           Q       Okay.     You're still invested in the

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 13 of 61
                                 Lauren Slayton


                                                                      Page 87

1    LifePath 2050 Index Fund?
2           A       As far as I know, yes.
3           Q       Okay.     Let me just say for the record, I
4    often get confused whether it's LifePath 2050 Index
5    Fund or LifePath Index 2050 Fund, but we're talking
6    about the same thing if I've been getting it wrong
7    this whole time.
8           A       Okay.
9           Q       Have you ever explored transferring your
10   balance in the BlackRock plan to a different
11   account?
12          A       No.
13          Q       Do you know what an IRA rollover is?
14          A       No.
15          Q       Okay.     When you had the Charles -- when
16   you had the 401(k) plan with Gabriel Ventures, you
17   understood at that time when you left that you had
18   the opportunity of transferring that balance to a
19   different --
20          A       Yes.
21          Q       -- 401(k)?
22                  Did you -- were you also aware you could
23   transfer that balance to an IRA?
24          A       I don't know.
25          Q       You don't know if you knew that at the

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 14 of 61




                 Exhibit 3
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 15 of 61



                                                                       Page 1

1                    UNITED STATES DISTRICT COURT
2                   NORTHERN DISTRICT OF CALIFORNIA
3                        SAN FRANCISCO DIVISION
4
5      _______________________________
                                      )
6      Charles Baird and Lauren       )
       Slayton, Individually, and on )
7      behalf of all others similarly )
       situated, and on behalf of the )
8      BlackRock Retirement Savings   )
       Plan,                          )
9                                     )
                 Plaintiffs,          )
10                                    )
       vs.                            ) No. 17-cv-01892-HSG
11                                    )
       BlackRock Institutional Trust )
12     Company, N.A., et al.,         )
                                      )
13               Defendants.          )
       _______________________________)
14
15
16     VIDEOTAPED DEPOSITION OF CHARLES "CHAZ" ROBERT BAIRD
17                  San Francisco, California
18                 Wednesday, November 7, 2018
19                           Volume I
20
21     Reported by:
       CATHERINE A. RYAN, RMR, CRR
22     CSR No. 8239
23     Job No. 3107164
                    VERITEXT LEGAL SOLUTIONS
24                     MID-ATLANTIC REGION
                1250 Eye Street NW - Suite 350
25                   Washington, D.C. 20005

                                 Veritext Legal Solutions
               215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 16 of 61



                                                                       Page 39

1      that your attorneys have stopped relying on those
2      allegations in this case?
3                     MS. WASOW:       Objection.        Calls for
4      speculation.
5                     THE WITNESS:        I'm not certain.
6      BY MR. McCARTHY:
7            Q        Okay.     If we talk about your thoughts as
8      we sit here today, what do you think the litigation
9      is about now?
10                    MS. WASOW:       Go ahead.
11                    THE WITNESS:        I think the core issue is
12     that -- again, BlackRock putting its business
13     interests in -- ahead of its role as a fiduciary.
14     BY MR. McCARTHY:
15           Q        Okay.     And I believe you testified earlier
16     that one way in what it -- in which it put its
17     business interests ahead of its role as a fiduciary
18     was by charging excessive securities lending fees?
19           A        Correct.
20           Q        Okay.     Are there any other ways in which
21     you believe that BlackRock has put its business
22     interests ahead of its fiduciary obligations?
23                    MS. WASOW:       Objection.        Asked and
24     answered.
25                    THE WITNESS:        There are, again, the -- the

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 17 of 61



                                                                      Page 118

1            A        Fidelity IRA, Schwab IRA.
2            Q        And would these be either a traditional or
3      Roth IRA?
4            A        Both.
5            Q        Okay.     But one of those two as opposed to
6      a different type of IRA?
7            A        Yes.    Yeah, no other IRAs.
8            Q        Okay.     Have you ever opened an account at
9      Fidelity or Schwab or any other such place?
10           A        I have not.
11           Q        Okay.     Have you spoken to anyone at
12     Fidelity or Schwab or any other such place?
13           A        I have not.
14           Q        Okay.     Have you taken any steps towards
15     opening such account other than just reviewing
16     information on their web pages?
17           A        I have not.
18           Q        Is the way that you have researched those
19     options by looking at their web pages?
20           A        That's correct.
21           Q        Any other ways?
22           A        Not to my knowledge.
23           Q        Okay.     Mr. Baird, are you currently a
24     participant in the BlackRock 401K plan?
25           A        I believe so.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 18 of 61



                                                                      Page 119

1            Q        Are you not sure?
2            A        It's my understanding that I am.
3            Q        Okay.     Is there any reason for you to
4      think that you're not?
5            A        No.
6            Q        Okay.     When did you start participating in
7      the plan?
8            A        It's a question that gives me some trouble
9      because it was -- as I'm sure you're aware, my
10     former employer, Barclays Global Investors, was
11     acquired by BlackRock.             I believe that was 2010, and
12     I became a participant at the completion of that
13     acquisition.
14           Q        Okay.     So I'm going to use the term
15     "Barclays" or "BGI" to refer to Barclays Global
16     Investors, that you're -- the predecessor to
17     BlackRock Trust Company.
18                    You were a former employee of BGI,
19     correct?
20           A        Correct.
21           Q        And you participated in BGI -- BGI offered
22     -- strike the question.
23                    BGI offered a 401K plan to its employees,
24     correct?
25           A        Correct.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 19 of 61



                                                                      Page 120

1            Q        And you participated in that plan?
2            A        Yes.
3            Q        Did you participate in that plan from the
4      start of your employment at BGI?
5            A        To the best of my recollection, yes.
6            Q        Okay.     And that plan got converted to the
7      BlackRock Plan when the acquisition occurred?
8            A        Yes.
9            Q        Did you make regular contributions to the
10     401K plan when you were at BGI?
11           A        Yes.
12           Q        And did you continue making contributions
13     after it became the BlackRock Plan?
14           A        Yes.
15           Q        What is your recollection of the type of
16     investment options that were offered under the BGI
17     401K plan?
18                    MS. WASOW:       Object to the form.
19                    THE WITNESS:        It was a long time ago.            I
20     don't remember the specifics.
21     BY MR. McCARTHY:
22           Q        Okay.
23           A        There were -- there were a number of funds
24     available for -- I couldn't -- I don't recall the
25     different flavors of investment decision -- or

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 20 of 61



                                                                      Page 146

1            Q        Okay.     So you had invested at the time in
2      BlackRock Large Cap Core because you wanted to
3      pursue that investment strategy, correct?
4            A        Correct.
5            Q        And you were willing to pay the listed
6      gross expense ratio to participate in that strategy;
7      is that fair to say?
8            A        That's fair to say.
9            Q        Okay.     And you also invested in the
10     BlackRock Russell 1000 Fund Class F.
11                    Do you know what type of investment
12     strategy that fund is pursuing or pursues?
13           A        I would describe it as trying to mimic the
14     performance of the Russell 1000 benchmark.
15           Q        Okay.     And what is your understanding of
16     the Russell 1000 benchmark?
17           A        It's a benchmark comprised of, I believe,
18     the thousand largest companies in the U.S.
19           Q        Okay.     In -- if we look -- continue
20     looking at this chart, it seems to me that in
21     September of 2011 you made a significant change in
22     your investment strategy; is that fair to say?
23           A        Yes.
24           Q        Okay.     And is it correct that you moved
25     almost all of your balance into a fund called Harbor

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 21 of 61



                                                                      Page 163

1            A        One hundred.
2            Q        One hundred -- you took out all of it?
3            A        (Witness nods head.)
4            Q        Okay.      Oh, so are you -- are you not --
5      are you still participating in the BlackRock
6      Retirement Plan?
7                     MS. WASOW:        Objection.         Calls for a legal
8      conclusion.
9                     THE WITNESS:         I'm not sure what you mean
10     by "participating in."
11     BY MR. McCARTHY:
12           Q        Do you have any balance in the BlackRock
13     Retirement Savings Plan currently?
14           A        No.
15           Q        When did you take that distribution?
16           A        I believe it was April, this year.
17           Q        April of this year.
18                    And how did you take that distribution?
19           A        Can you clarify?
20           Q        Sure.
21                    How did you request it?
22           A        Through their online portal.
23           Q        Okay.      And how long did it take for the
24     process to take place between when you made the
25     request and when you received the money?

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 22 of 61




                 Exhibit 4
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 23 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 24 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 25 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 26 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 27 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 28 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 29 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 30 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 31 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 32 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 33 of 61




                 Exhibit 5
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 34 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 35 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 36 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 37 of 61
                                          Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 38 of 61



                                                                                                                                         BlackRock, Inc.
DISCLOSURES AND IMPORTANT INFORMATION                                                    CONTINUED                                       SLAYTON, LAUREN E


Investing in mutual funds, which are intended as long-term investments, involves risk, including the possible loss of principal. Investments in foreign securities or sector funds, including technology
or real estate stocks, are subject to substantial volatility due to adverse political, economic or other developments and may carry additional risk resulting from lack of industry diversification. Funds
that invest in small or mid-capitalization companies experience a greater degree of market volatility than those of large-capitalization stocks and are riskier investments. Bond funds have the same
interest rate, inflation, and credit risks associated with the underlying bonds owned by the fund. Generally, the value of bond funds rises when prevailing interest rates fall and falls when interest
rates rise. Investing in lower-grade debt securities (" junk" bonds) may be subject to greater market fluctuations and risk of loss of income and principal than securities in higher rated categories.
There are ongoing fees and expenses associated with owning mutual funds. Bear in mind that higher return potential is accompanied by higher risk.

Summary of Notice Regarding Important Tax Information - Your Rollover Options

This notice contains important information you will need if you decide to take a distribution from the Plan. Receipt of this summary does not mean that you are required to take a distribution
from your plan. If you request a distribution, all or a portion of a payment you elect to receive from your defined contribution plan is eligible to be rolled over to an IRA (including a Roth IRA), or
an eligible employer plan.

The following is a brief explanation of an important decision you must make about any distribution you request from the Plan. Please read carefully. The complete written explanation of these rules
is included in your 4th quarter statement. You can obtain a free copy of the complete explanation of these rules, as well as additional rules that may apply in special circumstances by logging onto
Benefits OnLine® at www.benefits.ml.com or by calling the toll free number on your participant statement and initiating a mail request through a Participant Service Representative.
FOR NON-ROTH ACCOUNTS:

A payment from the Plan may be eligiblie for "rollover" treatment. There are two ways you may be able to receive a Plan payment that is eligible for rollover - you can have ALL OR ANY PORTION of
your payment either: (1) certain payments can be made directly to an IRA that you establish or to an eligible employer plan that will accept it and hold it for your benefit (''DIRECT ROLLOVER''); or
(2) the payment can be PAID TO YOU.

A rollover is a payment of your Plan benefits to your individual retirement arrangement (IRA) or to another eligible employer plan (e.g., 401(a), 403(b), and government 457(b) plan). This choice will
affect the tax you owe.


If you choose a DIRECT ROLLOVER:


•   If your distribution includes both pre-tax and after-tax amounts, you must rollover all the pre-tax amounts before you rollover any after-tax amounts.
•   If the Plan payment is rolled over to a traditional IRA or an eligible employer plan, your payment will not be taxed in the current year and no income tax will be withheld. The taxable portion of
    your payment will be taxed later when you take it out of the IRA or the eligible employer plan, (including possible additional 10%tax). Depending on the type of plan, the later distribution may be
    subject to different tax treatment than it would be if you received a taxable distribution from this Plan.
•   If the Plan payment is rolled over to a Roth IRA or to the plan's designated Roth account, your payment will be taxed in the current year (unless it has basis), but the additional 10%tax is not
    triggered. The amount rolled over will not be taxed when you later take it out of the Roth IRA or from the plan's designated Roth account. Earnings on the amount rolled over will be taxable when
    you later take them out of the Roth IRA or designated Roth account (including possible additional 10%tax) unless (i) you have had a Roth IRA or designated Roth account for at least five years
    and (ii) you take them out after you have attained age 59-1/ 2, died or become disabled or (for Roth IRAs only) as a qualified first-time homebuyer distribution of up to $10,000.
•   You choose whether your payment will be directly paid to your IRA (including a SIMPLE IRA that has been in existence for at least 2 years) or to an eligible employer plan that accepts your
    rollover. Your payment cannot be rolled over to a Coverdell Education Savings Account.




                                                                                       CONFIDENTIAL                                                                     BRPL_000073
                                                                                                                                                   5 | DISCLOSURES AND IMPORTANT INFORMATION
                                           Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 39 of 61



                                                                                                                                           BlackRock, Inc.
DISCLOSURES AND IMPORTANT INFORMATION                                                     CONTINUED                                        SLAYTON, LAUREN E



If you choose to have a Plan payment that is eligible for rollover PAID TO YOU:

•   You will receive only 80%of the taxable amount of the payment, because the Plan Administrator is required to withhold 20%of that amount and send it to the IRS as income tax withholding to
    be credited against your taxes.
•   The taxable amount of your payment will be taxed in the current year unless you roll it over to a traditional IRA or an eligible employer plan. Under limited circumstances, you may be able to use
    special tax rules that could reduce the tax you owe. If you receive the payment before age 59-1/ 2, you may have to pay an additional 10%tax if (i) you do not roll it over, or (ii) you roll it over to a
    Roth IRA and you take the amount rolled over out of the Roth IRA within five years from January 1 of the year of the rollover.
•   You can roll over all or part of the payment by paying it to your IRA or to an eligible employer plan that accepts your rollover within 60 days after you receive the payment. If your distribution
    includes both pre-tax and after-tax amounts, you must rollover all the pre-tax amounts before you rollover any after-tax amounts. If the payment is rolled over to a traditional IRA or an eligible
    employer plan, the amount rolled over will not be taxed until you take it out of the traditional IRA or the eligible employer plan. If the payment is rolled over to a Roth IRA, the amount rolled over
    will not be taxed when you later take it out of the Roth IRA. Earnings on the amount rolled over will be taxable when you later take them out of the Roth IRA or designated Roth (including
    possible additional 10%tax) unless (i) you have had a Roth IRA for at least five years and (ii) you take them out after you have attained age 59-1/ 2, died or become disabled or as a qualified
    first-time homebuyer distribution of up to $10,000.
•   If you want to roll over 100%of the payment to an IRA or an eligible employer plan, you must find other money to replace the 20%of the taxable portion that was withheld. If you roll over only
    the 80%that you received, you will be taxed on the 20% that was withheld and that was not rolled over.

FOR ROTH ACCOUNTS:

A payment from the Plan may be eligible for " rollover" treatment. There are two ways you may be able to receive a Plan payment that is eligible for rollover - you can have ALL OR ANY PORTION of
your payment either: (1) certain payments can be made directly to a Roth IRA that you establish or to a designated Roth account under an employer plan that will accept it and hold it for your
benefit (''DIRECT ROLLOVER''); or (2) the payment can be PAID TO YOU.

If you choose a DIRECT ROLLOVER:

•   If you do a direct rollover of only a portion of the amount paid from the Plan and a portion is paid to you at the same time, the portion directly rolled over consists first of earnings.
•   Your payment will not be taxed in the current year and no income tax will be withheld. The amount rolled over that represents a return of your contributions to your Roth account will not be taxed
    when you later take it out of the Roth IRA or designated Roth account. Earnings will be taxable when you later take them out of the Roth IRA or designated Roth account (including possible 10%
    additional tax) unless (i) you have had a Roth IRA for five years or a designated Roth account for five years, and (ii) you take them out after you have attained age 59-1/ 2, died or become
    disabled or as a qualified first-time homebuyer distribution of up to $10,000.

•   You choose whether your payment will be directly to your Roth IRA or to a designated Roth account under an eligible employer plan that accepts your rollover. Your payment cannot be rolled
    over to a traditional IRA, SIMPLE IRA, Coverdell Education Savings Account or to an eligible employer plan that does not have designated Roth accounts.




                                                                                        CONFIDENTIAL                                                                       BRPL_000074
                                                                                                                                                     6 | DISCLOSURES AND IMPORTANT INFORMATION
                                          Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 40 of 61



                                                                                                                                        BlackRock, Inc.
DISCLOSURES AND IMPORTANT INFORMATION                                                   CONTINUED                                       SLAYTON, LAUREN E


If you choose to have a Plan payment that is eligible for rollover PAID TO YOU:

•   The portion of the payment that represents a return of your contributions is not taxable. The portion of the payment that represents a return of earnings on the contributions is taxable unless (i)
    you have had a designated Roth account under the employer plan for five years, and (ii) you take them out after you have attained age 59-1/ 2, died or become disabled or as a qualified
    first-time homebuyer distribution of up to $10,000 (called a "qualified distribution" ).
•   You will receive only 80%of the taxable amount of the payment, because the Plan Administrator is required to withhold 20%of that amount and send it to the IRS as income tax withholding to
    be credited against your taxes.
•   The taxable amount of the payment will be taxed in the current year unless you roll it over to a Roth IRA or to a designated Roth account under an eligible employer plan. If you receive the
    payment before age 59-1/ 2, you may have to pay an additional 10% tax on the taxable amount that is not rolled over.
•   You can roll over all or part of the payment by paying it to your Roth IRA within 60 days after you receive the payment. In addition, you can do a rollover by making a deposit within 60 days into a
    designated Roth account in an employer plan if the payment is a nonqualified distribution (i.e., not a qualified distribution) and the rollover does not exceed the amount of the earnings in the
    payment. You cannot do a 60-day rollover to an employer plan of any part of a qualified distribution. If you receive a distribution that is a nonqualified distribution and you do not roll over an
    amount at least equal to the allocable earnings, you will be taxed on the amount of the earnings not rolled over, including the 10%additional tax if you are under the age of 59 1/ 2 (unless an
    exception applies). If the payment is rolled over to a Roth IRA or to a designated Roth account under an eligible employer's plan, the amount rolled over will not be taxed in the current year.
    When you later take out the amount rolled over from your Roth IRA or designated Roth account, the portion of the amount rolled over attributable to your contributions will not be taxed. The
    earnings will be taxed (including possible additional 10%tax) unless (i) you have had a Roth IRA for five years or a designated Roth account under the employer plan for five years, and (ii) you
    take them out after you have attained age 59-1/ 2, died or become disabled or as a qualified first-time homebuyer distribution of up to $10,000.
•   If you received a nonqualified distribution and you want to roll over 100%of the payment to a Roth IRA, you must find other money to replace the 20%of the taxable portion that
    was withheld. If you roll over only the 80%that you received, you will be taxed on the 20%that was withheld and that was not rolled over to the extent it reflects a taxable distribution of
    earnings.

Your right to waive the 30-Day Notice Period. Generally, neither a direct rollover nor a payment can be made from the plan until at least 30 days after your receipt of this notice. Thus, after
receiving this notice, you have at least 30 days to consider whether or not to have your withdrawal directly rolled over. Please note that by taking a distribution from the plan, you may lose certain
investment opportunities that may otherwise be available to you. If you do not wish to wait until this 30-day notice period ends before your election is processed, you may waive the notice period by
making an affirmative election indicating whether or not you wish to make a direct rollover. Your withdrawal will then be processed in accordance with your election as soon as practicable after it is
received by the Plan Administrator.

AR5M5BYX February 1, 2016




                                                                                      CONFIDENTIAL                                                                     BRPL_000075
                                                                                                                                                  7 | DISCLOSURES AND IMPORTANT INFORMATION
                                        Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 41 of 61




Merrill Lynch makes available products and services offered by Merrill Lynch, Pierce, Fenner &
Smith Incorporated (MLPF&S) and other subsidiaries of Bank of America Corporation (BAC).
MLPF&S is a registered broker-dealer, Member SIPC and a wholly owned subsidiary of BAC.


Banking products are provided by Bank of America, N.A. and affiliated banks, Members FDIC
and wholly owned subsidiaries of BAC.


Investment products offered through MLPF&S:

     Are Not FDIC Insured         Are Not Bank Guaranteed              May Lose Value

MLPF&S makes available investment products sponsored, managed, distributed or provided
by companies that are affiliates of BAC or in which BAC has a substantial economic interest.
© 2017 Bank of America Corporation. All rights reserved.




                                                                                    CONFIDENTIAL                     BRPL_000076
                                                                                                    8 | Tax Notice
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 42 of 61




                 Exhibit 6
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 43 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 44 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 45 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 46 of 61
                                          Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 47 of 61



                                                                                                                                           BlackRock, Inc.
DISCLOSURES AND IMPORTANT INFORMATION                                                     CONTINUED                                        SLAYTON, LAUREN E


Investing in mutual funds, which are intended as long-term investments, involves risk, including the possible loss of principal. Investments in foreign securities or sector funds, including technology
or real estate stocks, are subject to substantial volatility due to adverse political, economic or other developments and may carry additional risk resulting from lack of industry diversification. Funds
that invest in small or mid-capitalization companies experience a greater degree of market volatility than those of large-capitalization stocks and are riskier investments. Bond funds have the same
interest rate, inflation, and credit risks associated with the underlying bonds owned by the fund. Generally, the value of bond funds rises when prevailing interest rates fall and falls when interest
rates rise. Investing in lower-grade debt securities (" junk" bonds) may be subject to greater market fluctuations and risk of loss of income and principal than securities in higher rated categories.
There are ongoing fees and expenses associated with owning mutual funds. Bear in mind that higher return potential is accompanied by higher risk.

Summary of Notice Regarding Important Tax Information

Receipt of this summary does not mean that you are required to take a distribution from your plan.

The following is a brief explanation of an important decision you must make about any distribution you request from the Plan. Please read carefully. The complete written explanation of these rules
is included in your 4th quarter statement. You can obtain a free copy of the complete explanation by logging onto Benefits OnLine® at www.benefits.ml.com or by calling the toll free number on your
participant statement and initiating a mail request through a Participant Service Representative.
FOR NON-ROTH ACCOUNTS:

There are two ways you may be able to receive a Plan payment that is eligible for rollover: (1) certain payments can be made directly to an IRA that you establish or to an eligible employer plan that
will accept it and hold it for your benefit ('DIRECT ROLLOVER'); or (2) the payment can be PAID TO YOU.
If you choose a DIRECT ROLLOVER:


•   If the Plan payment is rolled over to a traditional IRA or an eligible employer plan, your payment will not be taxed in the current year and no income tax will be withheld. The taxable portion of
    your payment will be taxed later when you take it out of the IRA or the eligible employer plan. Depending on the type of plan, the later distribution may be subject to different tax treatment than it
    would be if you received a taxable distribution from this Plan.
•   If the Plan payment is rolled over to a Roth IRA, your payment will be taxed in the current year (except that for such rollovers in 2010, the tax is spread over a 2-year period starting in 2011
    unless you elect to include it in income in 2010). The amount rolled over will not be taxed when you later take it out of the Roth IRA. Earnings on the amount rolled over will be taxable when you
    later take them out of the Roth IRA unless (i) you have had a Roth IRA for at least five years and (ii) you take them out after you have attained age 59-1/ 2, died or become disabled or as a
    qualified first-time homebuyer distribution of up to $10,000.
•   You choose whether your payment will be directly to your IRA or to an eligible employer plan that accepts your rollover. Your payment cannot be rolled over to a SIMPLE IRA or a Coverdell
    Education Savings Account.
If you choose to have a Plan payment that is eligible for rollover PAID TO YOU:

•   You will receive only 80%of the taxable amount of the payment, because the Plan Administrator is required to withhold 20%of that amount and send it to the IRS as income tax withholding to
    be credited against your taxes.
•   The taxable amount of your payment will be taxed in the current year unless you roll it over to a traditional IRA or an eligible employer plan. Under limited circumstances, you may be able to use
    special tax rules that could reduce the tax you owe. If you receive the payment before age 59-1/ 2, you may have to pay an additional 10%tax if (i) you do not roll it over, or (ii) you roll it over to a
    Roth IRA and you take the amount rolled over out of the Roth IRA within five years from January 1 of the year of the rollover.




                                                                                        CONFIDENTIAL                                                                      BRPL_000143
                                                                                                                                                     5 | DISCLOSURES AND IMPORTANT INFORMATION
                                          Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 48 of 61



                                                                                                                                           BlackRock, Inc.
DISCLOSURES AND IMPORTANT INFORMATION                                                     CONTINUED                                        SLAYTON, LAUREN E


•   You can roll over all or part of the payment by paying it to your IRA or to an eligible employer plan that accepts your rollover within 60 days after you receive the payment. If the payment is rolled
    over to a traditional IRA or an eligible employer plan, the amount rolled over will not be taxed until you take it out of the traditional IRA or the eligible employer plan. If the payment is rolled over
    to a Roth IRA, the amount rolled over will not be taxed when you later take it out of the Roth IRA. Earnings on the amount rolled over will be taxable when you later take them out of Roth IRA
    unless (i) you have had a Roth IRA for at least five years and (ii) you take them out after you have attained age 59-1/ 2, died or become disabled or as a qualified first-time homebuyer
    distribution of up to $10,000.
•   If you want to roll over 100%of the payment to an IRA or an eligible employer plan, you must find other money to replace the 20%of the taxable portion that was withheld. If you roll over only
    the 80%that you received, you will be taxed on the 20%that was withheld and that was not rolled over.

FOR ROTH ACCOUNTS:

There are two ways you may be able to receive a Plan payment that is eligible for rollover: (1) certain payments can be made directly to a Roth IRA that you establish or to a designated Roth
account under an employer plan that will accept it and hold it for your benefit (“ DIRECT ROLLOVER” ); or (2) the payment can be PAID TO YOU.

If you choose a DIRECT ROLLOVER:

•   Your payment will not be taxed in the current year and no income tax will be withheld. The amount rolled over that represents a return of your contributions to your Roth account will not be taxed
    when you later take it out of the Roth IRA or designated Roth account. Earnings will be taxable when you later take them out of the Roth IRA or designated Roth account unless (i) you have had
    a Roth IRA for five years or a designated Roth account for five years, and (ii) you take them out after you have attained age 59-1/ 2, died or become disabled or as a qualified first-time
    homebuyer distribution of up to $10,000.
•   You choose whether your payment will be directly to your Roth IRA or to a designated Roth account under an eligible employer plan that accepts your rollover. Your payment cannot be rolled
    over to a traditional IRA, SIMPLE IRA, Coverdell Education Savings Account or to an eligible employer plan that does not have designated Roth accounts.
If you choose to have a Plan payment that is eligible for rollover PAID TO YOU:

•   The portion of the payment that represents a return of your contributions is not taxable. The portion of the payment that represents a return of earnings on the contributions is taxable unless (i)
    you have had a Roth IRA for five years or a designated Roth account under the employer plan for five years, and (ii) you take them out after you have attained age 59-1/ 2, died or become
    disabled or as a qualified first-time homebuyer distribution of up to $10,000.
•   You will receive only 80%of the taxable amount of the payment, because the Plan Administrator is required to withhold 20%of that amount and send it to the IRS as income tax withholding to
    be credited against your taxes.
•   The taxable amount of the payment will be taxed in the current year unless you roll it over to a Roth IRA or to a designated Roth account under an eligible employer plan. If you receive the
    payment before age 59-1/ 2, you may have to pay an additional 10% tax on the taxable amount that is not rolled over.
•   You can roll over all or part of the payment by paying it to your Roth IRA or a designated Roth account under an eligible employer plan that accepts your rollover within 60 days after you receive
    the payment. If the payment is rolled over to a Roth IRA or to a designated Roth account under an eligible employer’s plan, the amount rolled over will not be taxed in the current year. When you
    later take out the amount rolled over from your Roth IRA or designated Roth account, the portion of the amount rolled over attributable to your contributions will not be taxed. The earnings will
    be taxed unless (i) you have had a Roth IRA for five years or a designated Roth account under the employer plan for five years, and (ii) you take them out after you have attained age 59-1/ 2, died
    or become disabled or as a qualified first-time homebuyer distribution of up to $10,000.




                                                                                        CONFIDENTIAL                                                                       BRPL_000144
                                                                                                                                                     6 | DISCLOSURES AND IMPORTANT INFORMATION
                                         Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 49 of 61



                                                                                                                                      BlackRock, Inc.
DISCLOSURES AND IMPORTANT INFORMATION                                                 CONTINUED                                       SLAYTON, LAUREN E


•   If you want to roll over 100%of the payment to a Roth IRA or a designated Roth account under an eligible employer plan, you must find other money to replace the 20%of the taxable portion that
    was withheld. If you roll over only the 80%that you received, you will be taxed on the 20%that was withheld and that was not rolled over to the extent it reflects a taxable distribution of
    earnings.

Your right to waive the 30-Day Notice Period. Generally, neither a direct rollover nor a payment can be made from the plan until at least 30 days after your receipt of this notice. Thus, after
receiving this notice, you have at least 30 days to consider whether or not to have your withdrawal directly rolled over. Please note that by taking a distribution from the plan, you may lose certain
investment opportunities that may otherwise be available to you. If you do not wish to wait until this 30-day notice period ends before your election is processed, you may waive the notice period by
making an affirmative election indicating whether or not you wish to make a direct rollover. Your withdrawal will then be processed in accordance with your election as soon as practicable after it is
received by the Plan Administrator.




                                                                                    CONFIDENTIAL                                                                    BRPL_000145
                                                                                                                                                7 | DISCLOSURES AND IMPORTANT INFORMATION
                                        Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 50 of 61




Merrill Lynch Wealth Management makes available products and services offered by Merrill
Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of Bank of
America Corporation (BAC). MLPF&S is a registered broker-dealer, Member SIPC and a wholly
owned subsidiary of BAC.


Banking products are provided by Bank of America, N.A. and affiliated banks, Members FDIC
and wholly owned subsidiaries of BAC.


Investment products offered through MLPF&S:

     Are Not FDIC Insured         Are Not Bank Guaranteed             May Lose Value

MLPF&S makes available investment products sponsored, managed, distributed or provided
by companies that are affiliates of BAC or in which BAC has a substantial economic interest,
including BofATM Global Capital Management.
© 2012 Bank of America Corporation. All rights reserved.




                                                                                   CONFIDENTIAL                      BRPL_000146
                                                                                                    8 | Tax Notice
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 51 of 61




                 Exhibit 7
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 52 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 53 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 54 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 55 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 56 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 57 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 58 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 59 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 60 of 61
Case 4:17-cv-01892-HSG Document 292-4 Filed 06/03/19 Page 61 of 61
